              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                  Case No. 14-CR-61-3-JPS-JPS
 v.

 CHAUNCEY BOARDEN,
                                                                 ORDER
                      Defendant.


1.    BACKGROUND

      On October 20, 2020, Defendant filed a motion for compassionate

release. (Docket #296). Federal Defender Services (“FDS”) informed the

Court that it would be filing a supplement on behalf of Defendant, (Docket

#298), however, on December 7, 2020, FDS filed a motion requesting that

the Court appoint counsel to represent Defendant, (Docket #304). The Court

ordered that the Government respond before the Court would act on FDS’s

motion to appoint counsel. (Docket #312). The Government filed a response,

(Docket #314), and FDS filed a reply on Defendant’s behalf, (Docket #318).

The Court has reviewed these submissions and will deny Defendant’s

motion for compassionate release.

2.    FACTS

      In 2014, Defendant pleaded guilty to one count of conspiracy to

distribute heroin. (Docket #101). From at least 2010 through 2013,

Defendant was involved in a drug trafficking organization that bought and

sold large amounts of heroin in the Milwaukee area. (Docket #159 at 5–10).

The organization (and Defendant, specifically) began selling to confidential

informants; search warrants were eventually issued and arrests were made.
(Id.) When Defendant was arrested during a traffic stop, police found him

in possession of more than 100 bindles of heroin set for distribution and a

loaded 9mm pistol. (Id.) While Defendant was not the leader of the

organization, the Government considered him a higher-level participant.

(Docket #314 at 11). On December 5, 2014, Defendant received a below-

guideline sentence of 111 months in prison, to be followed by a five-year

term of supervised release. (Docket #48 at 2–6). He is scheduled for release

on or about November 8, 2022. (Docket #203).

       Defendant’s criminal history is extensive—enough so that he was

classified as a career offender under the guidelines, with a criminal history

category of VI. (Docket #159 at 24). His adult convictions include the

following: operating a vehicle without consent; manufacturing/delivering

cocaine; fleeing/eluding an officer; obstructing an officer; robbery with

threat of force; and possession of narcotics. (Id. at 15–22). During his

incarceration, he has had multiple disciplinary incidents, including

possession of unauthorized items, introducing drugs/alcohol, and stealing

food. (Docket #314-1).

       Defendant is a 37-year-old male. (Docket #159 at 4). His medical

records indicate that he suffers from thyroid cancer, high blood pressure,

and morbid obesity, with a BMI around 40. (Docket #318 at 1). At the time

he submitted his motion, Defendant asserted that he was awaiting a

thyroidectomy, but it seems he has since received this surgery. (Docket #314

at 9). It further appears that he is receiving treatment for his high blood

pressure, as well as counseling about controlling his weight issues. (Id.) He

is also about to undergo radioactive iodine therapy. (Docket #318 at 1–2).

This treatment will likely require frequent visits to outside hospitals,

including transportation and a two-man escort; such visits may also have


                                Page 2 of 8
to be rescheduled given the regular lockdowns and quarantines of

pandemic-era incarceration. (Id. at 6).

       Defendant is currently detained at Federal Correctional Institution

Oxford (“FCI Oxford”) in Oxford, Wisconsin. As of April 26, 2021, FCI

Oxford reports that zero inmates and zero staff members have active cases

of COVID-19.1 No deaths have been reported, and 673 inmates and 75 staff

have recovered from the virus.2 Further, FCI Oxford is reporting that 63 of

its staff and 133 of its inmates have been fully vaccinated.3 In October 2020,

Defendant tested positive for COVID-19. (Docket #314 at 8). He remained

asymptomatic and has since recovered. (Id.)

3.     LEGAL STANDARD

       The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).

       While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy

statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180


       1 Fed.   Bureau      of       Prisons,       COVID-19        Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Apr. 26, 2021).
       2   Id.
       3   Id.


                                  Page 3 of 8
(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is

suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory),” such as cancer or advanced dementia.

U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:

       [t]he defendant is suffering from a serious physical or mental
       condition, suffering from a serious functional or cognitive
       impairment, or experiencing deteriorating physical or mental
       health because of the aging process, that substantially
       diminishes the ability of the defendant to provide self-care
       within the environment of a correctional facility and from
       which he or she is not expected to recover.


                                 Page 4 of 8
Id. § 1B1.13 n.1.(A)(ii).

        The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g). Id.

§ 1B1.13(B)(2).

       Prior to modifying a term of imprisonment, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable.

18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when determining the

sentence to be imposed, the Court shall consider, among other things: the

nature and circumstances of the offense; the defendant’s history and

characteristics; and the need for the sentence to (1) reflect the seriousness of

the offense, promote respect for the law, and provide just punishment,

(2) afford adequate deterrence, (3) protect the public, and (4) provide the

defendant with effective training, care, and/or treatment.

4.     ANALYSIS

       First, the Government concedes that Defendant exhausted his

administrative remedies. (Docket #314 at 6); see Gunn, 980 F.3d at 1179

(“Failure to exhaust administrative remedies is an affirmative defense, not

a jurisdictional issue that the court must reach even if the litigants elect not

to raise it.”) (internal citations omitted). The Court next determines whether

Defendant has an extraordinary and compelling reason warranting his

release.

       The outbreak of COVID-19, together with a defendant’s underlying

medical conditions that place the defendant at “high risk” should he

contract the disease, may establish an extraordinary and compelling reason

warranting release. See, e.g., United States v. Gonzales, Case No. 13-CR-101-

JPS, 2020 WL 4437154, at *4 (E.D. Wis. Aug. 3, 2020). Here, Defendant

suffers from multiple conditions which, according to the Centers for


                                  Page 5 of 8
Disease Control and Prevention, may increase one’s risk for severe illness

from COVID-19. These conditions include cancer, high blood pressure, and

severe obesity.4

       However, the Court has been informed by probation that, while

Defendant’s vaccination status is unknown, FCI Oxford is vaccinating its

inmates in waives. Proof of this vaccination plan is evident on the BOP’s

website, which shows that 63 of its staff and 133 of its inmates have been

fully vaccinated5. “[F]ederal courts have acknowledged that the

deployment of the vaccine by the BOP significantly mitigates the

assessment of risk.” United States v. Sims, No. 90-80492, 2021 WL 872218, at

*3 (E.D. Mich. Mar. 9, 2021) (determining that a defendant with obesity,

type 2 diabetes, and chronic kidney disease who had already recovered

from COVID-19 had not presented an extraordinary and compelling reason

warranting his release); see also United States v. Collins, No. 17-20360, 2021

WL 869651, at *5 (E.D. Mich. Mar. 8, 2021) (“The available medical records

do not indicate that [the defendant] has himself been vaccinated, but federal

courts recently have held that the deployment of the vaccine by the BOP

significantly mitigates the assessment of risk.”); United States v. McKay, No.

1:18-CR-00339-PAC-7, 2021 WL 807108, at *4 (S.D.N.Y. Mar. 3, 2021)

(“Moreover, the BOP has begun vaccinating both inmates and staff . . . . And

with the BOP committed to vaccinating all prisoners during the upcoming

months, . . . [defendant] will eventually receive the vaccine . . . [likely] more


       4Ctrs. for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19),     Medical   Conditions,  https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html (last visited
Apr. 26, 2021).
       5 Fed.   Bureau      of       Prisons,       COVID-19         Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Apr. 26, 2021).


                                  Page 6 of 8
quickly in prison than outside of it.”) (internal quotation and citation

omitted).

       Still though, the seriousness of Defendant’s thyroid cancer, along

with the complications involved with his need to travel to receive

radioactive iodine therapy while the COVID-19 pandemic continues, may

allow the Court to find that Defendant has presented an extraordinary and

compelling reason warranting his release. But the Court need not reach a

decision. Even if Defendant had an extraordinary and compelling reason,

the Court must still consider whether he is a danger to any other person or

the community, pursuant to § 3142(g), and whether the § 3553(a) factors

militate against his release.

       When Defendant was arrested, he was in possession of a loaded

firearm and a large number of pre-weighed packages of heroin. Defendant

and his codefendants were part of a large and long-term criminal

organization that brought significant amounts of drugs into the Milwaukee

area. And this was just the most recent criminal activity in Defendant’s

extensive history. His list of convictions spans well over a decade and

includes both violent and nonviolent offenses. Further, some of his bad

behavior has continued into his sentence, resulting in multiple BOP

disciplinary infractions.

       Defendant was charged and convicted as a result of his ongoing and

cavalier criminal activity. Although he has served approximately 80% of his

sentence, the Section 3553(a) factors, including the need for just

punishment, deterrence, and protection of the public, weigh heavily in

favor of requiring Defendant to serve the entirety of his sentence. The Court

will deny Defendant’s motion for compassionate release.




                                Page 7 of 8
5.     CONCLUSION

       Defendant has exhausted his administrative remedies, and he may

have proffered an extraordinary and compelling reason warranting his

release. However, the § 3553(a) factors strongly militate against his release.

Therefore, the Court will deny Defendant’s motion for compassionate

release, (Docket #296). The Court will also deny Defendant’s motion to

appoint counsel, (Docket #304), as moot. Further, the Court will grant the

parties’ motions to seal, (Docket #315, #319).

       Accordingly,

       IT IS ORDERED that Defendant Chauncey Boarden’s motion for

compassionate release (Docket #296) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that Defendant Chauncey Boarden’s

motion to appoint counsel (Docket #304) be and the same is hereby

DENIED as moot; and

       IT IS FURTHER ORDERED that the parties’ motions to seal (Docket

#315, #319) be and the same are hereby GRANTED.

       Dated at Milwaukee, Wisconsin, this 28th day of April, 2021.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 8 of 8
